 

Exhibit 10.52

EXECUTION VERSION

MASTER AMENDMENT NO. 8 TO THE U.S. RECEIVABLES LOAN AGREEMENT, U.S. SERVICING
AGREEMENT, U.S. RECEIVABLES PURCHASE AGREEMENT AND TRANSACTION DOCUMENTS

This MASTER AMENDMENT NO. 8 TO THE U.S. RECEIVABLES LOAN AGREEMENT, U.S.
RECEIVABLES PURCHASE AGREEMENT, U.S. SERVICING AGREEMENT AND TRANSACTION
DOCUMENTS, dated as of December 3, 2019 (this “Amendment”), is made among
Huntsman Receivables Finance II LLC (the “Company”), a Delaware limited
liability company, Huntsman Propylene Oxide LLC, a Texas limited liability
company (“Huntsman Propylene”), Huntsman International Fuels LLC, a Texas
limited liability company (“Huntsman Fuels”), Huntsman Ethyleneamines LLC, a
Texas limited liability company (“Huntsman Ethyl”), Huntsman Petrochemical LLC,
a Delaware limited liability company (“Huntsman Petro”), Huntsman Advanced
Materials Americas LLC, a Delaware limited liability company (“Huntsman
Advanced” and, together with Huntsman Propylene, Huntsman Fuels, Huntsman Ethyl
and Huntsman Petro, each a “U.S. Originator” and collectively the “U.S.
Originators”), Huntsman International LLC, a limited liability company
established under the laws of Delaware (“Huntsman International”), Vantico Group
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg (Luxembourg) with
its registered office at 51, Boulevard Grande-Duchesse Charlotte, L-1331
Luxembourg (the “Master Servicer”), PNC Bank, National Association (“PNC”) in
its capacities as Administrative Agent (the “Administrative Agent”), as
Collateral Agent (the “Collateral Agent”), as a Funding Agent (the “PNC Funding
Agent”) and as a Committed Lender (the “PNC Committed Lender”), The
Toronto-Dominion Bank, as a Funding Agent (the “TD Funding Agent”) and as a
Committed Lender (the “TD Committed Lender”), and Reliant Trust, as a Conduit
Lender (the “TD Conduit Lender”) (each Conduit Lender and Committed Lender
collectively, the “Lenders”).

WHEREAS, the U.S. Originators and Huntsman International, as purchaser, are
parties to the U.S. Receivables Purchase Agreement dated as of October 16, 2009
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing U.S. Receivables Purchase Agreement”)
relating to the sale of certain Receivables originated by the U.S. Originators;

WHEREAS, the Company, the Master Servicer, the PNC Funding Agent, the PNC
Committed Lender, the TD Funding Agent, the TD Committed Lender, the TD Conduit
Lender, the Administrative Agent and the Collateral Agent are parties to the
U.S. Receivables Loan Agreement, dated as of October 16, 2009 (as amended,
restated, supplemented or modified from time to time prior to the date hereof,
the “Existing U.S. Receivables Loan Agreement”) pursuant to which the Company
may from time to time request Loans from the Lenders to, among other things,
acquire Receivables;

WHEREAS, the Company, the Master Servicer, the Servicer Guarantor, the Local
Servicers, the Administrative Agent and the Collateral Agent are parties to the
U.S. Servicing Agreement dated as of October 16, 2009 (as amended, restated,
supplemented or modified from time to time prior to the date hereof, the
“Existing U.S. Servicing Agreement”);

 



 



 

 

WHEREAS, the Master Servicer has notified the Administrative Agent, the
Collateral Agent, the Company and each Funding Agent that (i) each of Huntsman
Propylene and Huntsman Fuels (collectively, the “Exiting Originators”) desires
to withdraw as an Originator under the U.S. Receivables Purchase Agreement and
shall thereafter no longer sell its Receivables to Huntsman International
pursuant to the U.S. Receivables Purchase Agreement and (ii) each Exiting
Originator and the Company has requested consent to the repurchase by each
Exiting Originator, on the Effective Date (as defined below), of the Receivables
that were sold by such Exiting Originator prior to the Effective Date, in
connection with its withdrawal as an Originator;

WHEREAS, the Master Servicer has notified the Administrative Agent, the
Collateral Agent, the Company and each Funding Agent that (i) Huntsman Petro
desires to cease selling Receivables originated with respect to the surfactants
and chemical intermediates business as further described in the Equity and Asset
Purchase Agreement entered into among Huntsman International LLC, Indorama
Ventures Holdings L.P. and Indorama Ventures Public Company Limited on August 7,
2019 and to designate the Subject Line of Business as an Excluded Designated
Line of Business and shall thereafter no longer sell Receivables originated with
respect to the Subject Line of Business to Huntsman International pursuant to
the U.S. Receivables Purchase Agreement, (ii) Huntsman Petro desires to
temporarily designate certain Obligors that are obligated to make payments both
on Receivables with respect to the Subject Line of Business and other
Receivables originated by Huntsman Petro as Designated Excluded Obligors (the
“Temporary Designated Excluded Obligors”), and (iii) Huntsman Petro and the
Company have requested consent to the repurchase by Huntsman Petro, on the
Effective Date, of (x) the Receivables that were originated with respect to the
Subject Line of Business prior to the Effective Date and (y) without
duplication, Receivables the Obligor of which are the Temporary Designated
Excluded Obligors originated prior to the Effective Date, in each case in
connection with the designation of the Subject Line of Business as an Excluded
Designated Line of Business;

WHEREAS, the Company has requested that the Administrative Agent, the Collateral
Agent, the Funding Agents and the Lenders agree to amend the Existing U.S.
Receivables Loan Agreement, the Existing U.S. Servicing Agreement, the Existing
U.S. Receivables Purchase Agreement and the other Transaction Documents on the
terms and conditions set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.         Capitalized terms.  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in Schedule 3 to the Existing U.S.
Receivables Loan Agreement.

2.         Withdrawal of each Exiting Originator as an “Originator” under the
U.S. Receivables Purchase Agreement.  As of the Effective Date, Purchaser has
removed each of Huntsman Propylene and Huntsman Fuels as an “Originator”
pursuant to Section 8.05 of the Existing U.S. Receivables Purchase Agreement
subject to Section 5 of this Amendment.  The parties agree that upon the
effectiveness of this Amendment, all references to the “U.S. Receivables
Purchase Agreement” in any Transaction Document shall be to such agreement as
amended by this Amendment.





2



 

3.         Amendments to the U.S. Servicing Agreement.  The parties to the
Existing U.S. Servicing Agreement hereby agree that, as of the Effective Date,
clause (d) of the preamble to the Existing U.S. Servicing Agreement shall be and
hereby is amended by deleting each of “Huntsman Propylene Oxide LLC, a Texas
limited liability company” and “Huntsman International Fuels LLC, a Texas
limited liability company” from the definition of “U.S. Originators” and “Local
Servicers”.  The parties agree that upon the effectiveness of this Amendment,
all references to the “Servicing Agreement” in any Transaction Document shall be
to such agreement as amended by this Amendment.

4.         Amendments to the U.S. Receivables Loan Agreement.  The parties to
the Existing U.S. Receivables Loan Agreement hereby agree that the Existing U.S.
Receivables Loan Agreement shall be and hereby is amended as follows:

(a)        Schedule 1  (Commitments) is hereby amended and restated in its
entirety to read as set forth on Schedule 1 hereto.

(b)        Schedule 3  (Definitions) to the Existing U.S. Receivables Loan
Agreement is hereby amended as follows:

(i)        The definition of “Aggregate Revenue Recognition Overconcentration
Amount” is hereby amended and restated in its entirety to read as follows:

“Aggregate Revenue Recognition Overconcentration Amount” shall mean, on any date
of determination, the amount by which the Principal Amount of Pool Receivables
which are Eligible Receivables at such date, for which the related products and
goods have been shipped to the related Obligor but not delivered to the related
Obligor, exceeds 10.0% of the Principal Amount of all Pool Receivables which are
Eligible Receivables.

(ii)       The definition of “Approved Obligor Country Overconcentration Limit”
is hereby amended and restated in its entirety to read as follows:

“Approved Obligor Country Overconcentration Limit” shall mean, with respect to
(i) the United States, 100%, (ii) Canada, 10.0%, (iii) the Netherlands, 10.0% so
long as it is an Approved Obligor Country, and otherwise 0.0%, and (iv) any
other country, such percentage as may be agreed by the Company, the
Administrative Agent and each Funding Agent in writing, in each case, such
percentage representing with respect to each such country the maximum aggregate
percentage of Receivables that may constitute the Pool Receivables where the
related Obligors are residents in such country.

(iii)      The definition of “Approved Originator” is hereby amended and
restated in its entirety to read as follows:

“Approved Originator” shall mean Huntsman Ethyleneamines LLC, Huntsman
International LLC, Huntsman Advanced Materials Americas LLC, and Huntsman
Petrochemical LLC, unless and until any such entity is





3



 

removed as an Approved Originator pursuant to Section 28 of the U.S. Receivables
Loan Agreement; and any entity that may be approved as an Additional Originator
pursuant to, and in accordance with, the provisions of Section 27 of the U.S.
Receivables Loan Agreement.

(iv)      The definition “Designated Excluded Obligor” is hereby amended and
restated in its entirety to read as follows:

“Designated Excluded Obligor” means an Obligor that would otherwise be an
Eligible Obligor hereunder that satisfies each of the following criteria: (i) is
identified as a Designated Excluded Obligor on Schedule 14 to the U.S.
Receivables Loan Agreement, as the same may be modified or supplemented from
time to time with ten (10) days prior notice to the Administrative Agent, (ii)
such designation was not undertaken by the Company for reasons relating to the
credit quality of the related Obligor’s Receivables or in order to manipulate
the pool characteristics of the Pool Receivables, (iii) as of the end of the
Business Day immediately preceding the related Exclusion Date, the average daily
aggregate Principal Amount of all Receivables owing by such Obligor for the
twelve month period then ended does not exceed 5.0% of the aggregate Principal
Amount of all Pool Receivables as of the end of such Business Day; provided,
however that an Obligor may cease to be a Designated Excluded Obligor with the
written consent of the Administrative Agent.  For the avoidance of doubt, if on
any Exclusion Date any such Eligible Obligor fails to satisfy any of the
foregoing criteria, it shall not constitute a Designated Excluded Obligor.

(v)       The definition “Excluded Line of Business” is hereby amended and
restated in its entirety to read as follows:

“Excluded Designated Line of Business” shall mean the Textile Effects division
of Huntsman International, the PU Terol line of business, the surfactants and
chemical intermediates business as further described in the Equity and Asset
Purchase Agreement entered into among Huntsman International LLC, Indorama
Ventures Holdings L.P. and Indorama Ventures Public Company Limited on August 7,
2019, (“the Subject Line of Business”) and any Designated Line of Business that
(i) is identified by notice given pursuant to Section 28(b)(iv) of the U.S.
Receivables Loan Agreement as an “Excluded Designated Line of Business” and at
such time of designation each of the other conditions set forth in Section 28(b)
of the U.S. Receivables Loan Agreement are satisfied and (ii) has not ceased to
be an Excluded Designated Line of Business pursuant to Section 28(e).

(vi)      The definition “Potential Offset Amount” is hereby amended and
restated in its entirety to read as follows:

“Potential Offset Amount” shall mean an amount determined by the Local Servicer
and equal to the amount of any known potential offset,





4



 

counterclaim, or defense with respect to an Eligible Receivable, and further
aggregated by the Master Servicer for the purposes of calculating the Aggregate
Receivable Amount, provided, however, that so long as Huntsman International
maintains a long-term credit or corporate family (as applicable) rating by any
two of S&P, Moody’s or Fitch of at least “BB”, “Ba2” or “BB”, respectively, the
Master Servicer shall only be required to calculate the Potential Offset Amount
with respect to the 20 largest vendors (measured by account payable balances) of
Huntsman International and its Subsidiaries in the United States.

(vii)     Schedule 3 is further amended by inserting the following defined terms
in the appropriate alphabetical sequence to read as follows:

“Transaction Sale Date” means the date identified by the Company as the closing
date for the sale of the Subject Line of Business by Huntsman Petrochemical LLC
in a written notice delivered to the Administrative Agent and including a
certification that (i) the Aggregate Principal Balance shall not exceed the
Aggregate Commitment effective as of the Transaction Sale Date, (ii) all of the
representations and warranties made by each of the Company, the Master Servicer
and each Originator in each Transaction Document to which it is a party are true
and correct in all material respects on and as of the Transaction Sale Date as
if made on and as of such date (except to the extent such representations and
warranties are expressly made as of another date), (iii) attached thereto is an
updated Schedule 14 (Designated Excluded Obligor) effective as of the
Transaction Sale Date, and (iv) attached thereto is a pro forma Monthly
Settlement Report after giving effect to the purchase by the Company of any
Receivables with respect to any previously Designated Excluded Obligors that
are, as of the Transaction Sale Date, Eligible Obligors.

(c)        Schedule 14 (Designated Excluded Obligor) is hereby amended and
restated in its entirety to read as set forth on Schedule 14 hereto.

The parties hereto agree that upon the effectiveness of this Amendment, all
references to the “U.S. Receivables Loan Agreement” in any Transaction Document
shall be to such agreement as amended by this Amendment.

5.         Representations and Certifications with respect to Withdrawal of
Exiting Originators and designation of Excluded Line of Business.  In connection
with the withdrawal of the Exiting Originators as Originators and the cessation
of sales of Receivables originated with respect to the Subject Line of Business,
(i) pursuant to Section 28(a)(iii) and Section 28(b)(iii) of the Existing U.S.
Receivables Loan Agreement, each of the Company and the Master Servicer
represents and warrants that no Program Termination Event or Potential
Termination Event has occurred and is continuing on the date hereof or would
occur as a result of the removal and termination of the Exiting Originators and
the cessation of the sales of Receivables with respect to the Subject Line of
Business, (ii) pursuant to Section 28(a)(iv) and Section 28(b)(iv) of the
Existing U.S. Receivables Loan Agreement, the





5



 

Master Servicer certifies that after giving effect to the removal and
termination of the Exiting Originators and the cessation of the sales of
Receivables originated with respect to the Subject Line of Business, the Target
Receivables Amount will be equal to or less than the Aggregate Receivables
Amount, and (iii) pursuant to Section 28(b)(v) of the Existing U.S. Receivables
Loan Agreement, the Master Servicer certifies that attached hereto as Exhibit A
is an updated list of all Designated Lines of Business that are designated as
Excluded Designated Lines of Business as of the Effective Date.

6.         Continuing Obligation.  Pursuant to Section 28(d) of the Existing
U.S. Receivables Loan Agreement and Section 8.05 of the Existing U.S.
Receivables Purchase Agreement, (i) each Exiting Originator hereby covenants and
agrees that, to the extent not repurchased by such Exiting Obligor in connection
with its removal as an Obligor, it shall have a continuing obligation in respect
of the Receivables sold by such Exiting Originator pursuant to the Existing U.S.
Receivables Purchase Agreement (including making Originator Dilution Adjustment
Payments, Originator Adjustment Payments and any payments in respect of
indemnification) and such continuing obligation shall be unaffected by its
removal and termination as an Originator under the Existing U.S. Receivables
Purchase Agreement and (ii) Huntsman Petro hereby covenants and agrees that to
the extent not repurchased by Huntsman Petro in connection with the cessation of
sales of receivables originated in the Subject Line of Business, it shall have a
continuing obligation in respect of the Receivables with respect to the Subject
Line of Business sold pursuant to the Existing U.S. Receivables Purchase
Agreement (including making Originator Dilution Adjustment Payments, Originator
Adjustment Payments and any payments in respect of indemnification) and such
continuing obligation shall be unaffected by the designation of such Subject
Line of Business as an Excluded Designated Line of Business under the Existing
U.S. Receivables Purchase Agreement.

7.         Consent to Withdrawal of Exiting Originators as Originators and
Repurchase of Receivables with respect to the Subject Line of
Business.  Pursuant to Section 28(a)(ii) of the Existing U.S. Receivables Loan
Agreement, the Administrative Agent and each Funding Agent hereby consents to
(i) the withdrawal of each Exiting Originator as an Originator, (ii) the
cessation of sales of Receivables originated with respect to the Subject Line of
Business, (iii) the repurchase by each Exiting Originator of the Purchased
Receivables originated by it, (iv) the repurchase by Huntsman Petro of the
Receivables with respect to the Subject Line of Business, and (v) the repurchase
by Huntsman Petro of the Receivables the Obligor of which is a Temporary
Designated Excluded Obligor, in each case as of the Effective Date.  This
consent is limited to the matters expressly set forth above.

8.         Conditions Precedent.  This Amendment shall become effective on the
date the Administrative Agent or its counsel is in receipt of the following (the
“Effective Date”):

(i)         this Amendment duly executed by each of the parties hereto;

(ii)       executed copies of the Reconveyance and Repurchase Agreement with
respect to the repurchase of certain Receivables by each Exiting Originator and
Huntsman Petro, as applicable;





6



 

(iii)      executed copies of account novation agreements with respect to
accounts ending in 6624 and 6683;

(iv)       UCC-3 termination statements with respect to the Exiting Originators
and UCC-3 partial release statement with respect to the Subject Line of
Business; and

(v)        a  pro forma Monthly Settlement Report after giving effect to the
removal and termination of the Exiting Originators and the cessation of the
sales of Receivables originated with respect to the Subject Line of Business
certified by a Responsible Officer of the Master Servicer.

9.         Miscellaneous.

9.1       Each of the parties hereto hereby consents, acknowledges and agrees to
the amendments set forth in Sections 2,  3, and 4 of this Amendment and the
representations, agreements and covenants set forth in Sections 5, 6 and 7
 hereof.  Huntsman International, as Servicer Guarantor, hereby expressly
affirms its obligations under the Transaction Documents.

9.2       Except as expressly amended by this Amendment, each of the U.S.
Receivables Loan Agreement, the U.S. Receivables Purchase Agreement, the U.S.
Servicing Agreement and each other Transaction Document is ratified and
confirmed in all respects and the terms, provisions and conditions thereof are
and shall remain in full force and effect.  The parties hereto agree that this
Amendment shall constitute a Transaction Document.

9.3       THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW
PRINCIPLES (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

9.4       This Amendment may be executed in counterparts by the parties hereto,
and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.  Delivery (by fax or
email) of a facsimile signature on the signature page of this Agreement shall be
effective as delivery of an original signature thereof.

9.5       The provisions of Sections 37.1, 37.2, 37.21 and 37.22 of the Existing
U.S. Receivables Loan Agreement shall apply hereto, mutatis mutandis, as if set
forth in full herein.

 

[SIGNATURE PAGE FOLLOWS]

 

 



7



 

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

 

 

 

HUNTSMAN RECEIVABLES FINANCE II LLC

 

 

 

By:

/s/ Claire Mei

 

 

Name:

Claire Mei

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

VANTICO GROUP S.À R.L.

 

 

 

By:

/s/ Joseph J. Hambor

 

 

Name:

Joseph J. Hambor

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

By:

/s/ Claire Mei

 

 

Name:

Claire Mei

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

HUNTSMAN PROPYLENE OXIDE LLC, as Exiting Originator

 

 

By:

/s/ Claire Mei

 

 

Name:

Claire Mei

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL FUELS LLC, as Exiting Originator

 

 

By:

/s/ Claire Mei

 

 

Name:

Claire Mei

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

HUNTSMAN ETHYLENEAMINES LLC

 

 

 

By:

/s/ Claire Mei

 

 

Name:

Claire Mei

 

 

Title:

Vice President and Treasurer

 

 





[Master Amendment No. 8 Signature Page]



 

 

 

 

HUNTSMAN PETROCHEMICAL LLC

 

 

 

By:

/s/ Claire Mei

 

 

Name:

Claire Mei

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

 

 

By:

/s/ Claire Mei

 

 

Name:

Claire Mei

 

 

Title:

Vice President and Treasurer

 

 





[Master Amendment No. 8 Signature Page]



 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Collateral Agent

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Funding Agent, as a Committed Lender, and as an Issuing Bank

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 





[Master Amendment No. 8 Signature Page]



 

 

 

 

 

 

RELIANT TRUST,

 

as a Conduit Lender

 

 

 

 

By:  Computershare Trust Company of Canada, in its

capacity as trustee of Reliant Trust, by its U.S. Financial

Services Agent, The Toronto-Dominion Bank

 

 

 

By:

/s/ Luna Mills

 

 

Name:

Luna Mills

 

 

Title:

Managing Director

 

 

 

 

 

 

THE TORONTO DOMINION BANK,

 

as a Funding Agent and as a Committed Lender

 

 

 

 

By:

/s/ Luna Mills

 

 

Name:

Luna Mills

 

 

Title:

Managing Director

 

 

 



[Master Amendment No. 8 Signature Page]



 

SCHEDULE 1

COMMITMENTS

Commitments and Lender Groups

 

Funding Agent

Conduit Lender, if any

Committed Lender

Lender Group Commitment

PNC Bank, National Association

 

PNC Bank, National Association

Prior to the Transaction Sale Date, $165,000,000, and on and after the
Transaction Sale Date, $100,000,000

The Toronto-Dominion Bank

Reliant Trust

The Toronto-Dominion Bank

Prior to the Transaction Sale Date, $85,000,000, and on and after the
Transaction Sale Date, $50,000,000

 

 

